Citation Nr: 1326878	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1984.   He died in May 2007.  The appellant seeks surviving spouse benefits. 


This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 


FINDINGS OF FACT

1.  The Veteran died in May 2007.  His death certificate lists the immediate cause of death listed as cardio pulmonary arrest, the antecedent cause was pneumonia, the underlying cause was stage 4 mandibular cancer, and an other significant condition contributing to death was multiple organ metastasis.

2.  At the time of the Veteran's death, service connection was not established for any disability and no claims for entitlement to service connection were pending. 

3.  The Veteran was not shown to have malignant tumors in service or to a degree of 10 percent disabling within one year of separation.  There is no evidence that the Veteran's squamous cell carcinoma of the mandibular cancer was related to any incident of service, including any in-service herbicide exposure. 

4.  The Veteran's cancer did not originate in his lungs.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. § 1310  (West 2002); 38 C.F.R. § 3.312  (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342(2007).  The appellant was notified in letters dated in June 2010 and in August 2012. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Although the duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim, a VA examination was not required as medical questions presented by this appeal were sufficiently satisfied by the evidence already of record.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c)(4), 20.901 (2012); Bielby v. Brown, 7 Vet. App. 260 (1994).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant contends that the Veteran died as a result of diseases associated with herbicide exposure because of multiple organ metastasis or in the alternative, that the Veteran died as a result of cardio pulmonary arrest and pneumonia as a complication of lung cancer which she believes was caused by the Veteran's presumed exposure to herbicides while in the Republic of Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Malignant tumors may be presumed to have been incurred in service if manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2012). 

If a Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  VA recognizes that certain cancers, such as respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2012).  If a veteran develops a listed disease following service, the cause of that disease is presumed to be the herbicide exposure.  38 U.S.C.A. § 1116(f) (West 2002). 

If it is established that lung cancer was the actual cause of the Veteran's death, the appellant would prevail in her claim, as lung cancer would be presumptively service connected, because of the Veteran's presumed herbicide exposure during his Vietnam service. 

However, presumptive service connection refers to the primary cancer.  Metastatic lung cancer is not subject to presumptive service connection.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2012); VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997); Darby v. Brown, 10 Vet. App. 243 (1997). 

The Veteran died in May 2007.  The certificate of death shows that the immediate cause was cardio pulmonary arrest.  The antecedent cause was pneumonia, and the underlying cause was stage 4 mandibular cancer.  A significant condition contributing to death was multiple organ metastasis.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

The Veteran's service medical records are negative for squamous cell carcinoma, to include the tongue or mandibular area or cancer of any kind.

Post-service treatment records show that in June 2002 the Veteran was seen for a mouth lesion.  He underwent a biopsy of a lesion of the anterior floor mouth.  The final diagnosis was invasive squamous cell carcinoma, well to moderately differentiated.  The Veteran underwent a CT of the neck, it was noted that partial visualization of the lung "apices" and superior mediastinum were unremarkable.  

A July 2003 medical summary form from Military Sealift command, Pacific, notes that the Veteran had squamous cell carcinoma.  He was operated on at Tripler Army Hospital in July 2002 due to a mass at the floor of the mouth that was diagnosed as a squamous cell carcinoma.  There was an essentially normal physical examination of the buccal area.  The diagnosis noted status post wide excision with lymph node dissection secondary to squamous cell carcinoma.  The prognosis was good and it was noted that he could return to full duty any time.  

A November 2004 medical summary form from Military Sealift Command, Atlantic, notes that the medical problem to be addressed was an alveolar mass of the left lower mandible.  The Veteran underwent a biopsy of his left lower mandible alveolar mass and results were positive.  The study was read as well differentiated squamous cell carcinoma.  The diagnosis was well differentiated squamous cell carcinoma of the left lower mandible.  The Veteran was found unfit for duty.  

A handwritten note from a military medical department from November 2005 shows that the Veteran had malignant neoplasm of ill-defined sites with lip, oral cavity, pharynx, and other sites involved.  

In a Subic Bay Medical Center medical certificate dated January "2005", it was noted that the Veteran was examined for the diagnosis of alveolar squamous cell cancer, status post resection in December "2005."  Under remarks, it was noted that there was no evidence of residual disease or any metastases on follow up CT scans done one month after the surgery.  No further treatment needed at this time.  The Veteran was fit for work.  

An August 2005 military medical record notes that the Veteran had squamous cell carcinoma antigen of the mandibular alveolar resected last December.  Physical examination revealed that the Veteran had asymmetry of the right tongue base by visual inspection but no palpable firmness or "muc...." abnormality. 

An August 2005 military ear, nose, and throat clinic consultation report shows that the Veteran had a complex history involving squamous cell carcinoma of the mandibular alveolar in 2002.  At first, it was discovered on the right side and the Veteran had a right alveolectomy with a neck dissection done.  He then had a recurrence in 2004 and had a resection in December 2004 of left alveolus.  He did not have any radiation.  The treating physicians thought they removed it all.  The Veteran denied any tobacco use, noting that he quit eight years earlier.  The Veteran denied any chest pain or pulmonary symptoms and gastrointestinal symptoms.  All others were negative.  The assessment was oral cavity squamous cell carcinoma and tuberculosis PPD positive.  It was noted that the Veteran needed to have some type of oral cavity examination once a month for cancer surveillance for 2006.  

An April 2007 private medical certificate by the Veteran's private physician certified that the Veteran was under hospice care since March 1, 2007.  The physician noted that the Veteran was diagnosed with squamous cell carcinoma of the tongue in 2002.   Further treatment revealed squamous cell carcinoma of the left mandibular area, stage IV, with multiple sites all over the body.  His condition was very unstable and it was feared he would succumb to cardio respiratory arrest at any given time.  

Terminal hospital records from St. Jude Family Hospital date in May 2007 show that the Veteran was admitted for pneumonia and his chief complaint was difficulty of breathing.  An x-ray of the chest was taken and the impression was pneumonia, left upper lobe fibrosis, and athermoatous aorta.  The final diagnosis was cardio-respiratory arrest secondary to sepsis, secondary to multiple organ failure, secondary to carcinoma, stage IV, multiple metastasis.  

Service department documents establish that the Veteran served in the Republic of Vietnam from November 1966 to October 1970.  Consequently, the Veteran is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  Nevertheless, in order for presumptive service connection to be warranted , the claimed disease must be one of the listed diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2012). 

The Board finds that the Veteran is not entitled to service connection based on the presumption of herbicide exposure because squamous cell carcinoma of the oral cavity and the mandible are not a recognized presumptive disease for Veterans exposed to herbicides.  38 C.F.R. § 3.309(e) (2012).  The presumptive diseases of respiratory cancers involving the lung, bronchus, larynx, or trachea are diseases for purposes of presumptive service connection based upon herbicide exposure in the Republic of Vietnam.  However, the medical evidence clearly shows that the Veteran's cancer originated in his oral cavity and mandibular area, which has not been included as part of the respiratory system for presumptive service connection purposes.  

The Secretary of VA, based upon the findings of the National Academy of Sciences, has specifically found that presumptive service connection is not warranted for cancers of the oral cavity, including the lips and tongue.  Notice, 75 Fed. Reg. 81,332 (December 27, 2010).  Consequently, the Board finds that service connection for the Veteran's squamous cell carcinoma of the oral cavity and mandibular area, with metastasis, is not warranted on a presumptive basis as related to herbicide exposure in the Republic of Vietnam.  In addition, there is no evidence that the Veteran was ever diagnosed with primary lung cancer. 

Regardless of whether a claimed disability is recognized as presumptively related to herbicides, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2012); Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Consequently, the determinative issue is whether the cause of death is attributable to the Veteran's active military service, including his presumed exposure to an herbicidal agent while in Vietnam.  Watson v. Brown, 4 Vet. App. 309 (1993); Hibbard v. West, 13 Vet. App. 546 (2000).

After thorough consideration of the medical evidence of record, the Board concludes that service connection for the cause of the Veteran's death on a direct basis is not warranted.  First, the Board observes that service connection was not in effect for any disability at the time of the Veteran's death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Second, the probative evidence of record does not demonstrate that the underlying cause of the Veteran's death was incurred in or caused by his active military service, to include exposure to any herbicidal agent.  The Veteran's service medical records do not show any relevant complaints of, treatment for, or diagnosis of squamous cell carcinoma.   In fact, there is no evidence of the Veteran having squamous cell carcinoma prior to 2002, which is over 17 years after separation from active military service.  That period of time after service before diagnosis of the disability weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Additionally, the Appellant does not assert that the Veteran's squamous cell carcinoma had its onset in active military service.  She contends that the Veteran's cancer was the result of his exposure to herbicides.  However, there is no competent medical opinion that relates the Veteran's squamous cell carcinoma of the mandibular area to herbicide exposure during active service or to any other aspect of active service. 

In adjudicating this claim, the Board has considered the assertions advanced by the appellant.  However, none of that evidence provides a basis for allowance of the claim.  This claim turns on the matter of whether disability resulting in the Veteran's death is medically related to service, a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  The Board acknowledges that case law enables the claimant to speak as to questions of diagnosis and even etiology in some cases involving lay observable factors, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the matter at issue is a medically complex matter.  The origin or cause of squamous cell carcinoma is not a simple question that can be determined based on personal observation by a lay person.  Therefore, the Appellant's assertions are not competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The question of whether the Veteran's in-service exposure to herbicides caused squamous cell carcinoma does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of the Veteran's squamous cell carcinoma.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's squamous cell carcinoma was incurred in or caused by active service, service connection for the cause of the Veteran's death on a direct basis is not warranted.

The Board finds that the preponderance of the evidence is against the claim for and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


